March 23, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 5, the language “having continuous rib” is unclear and confusing.  IS there a letter or a word or words missing from the phrase?
In claim 12, line 5, the language “having continuous rib” is unclear and confusing.  IS there a letter or a word or words missing from the phrase?


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koepke et al  (U.S. Patent No. 6,669,292 B2).
1
    PNG
    media_image1.png
    349
    203
    media_image1.png
    Greyscale



See Figures 1-2 below which shows lever 155 in more detail but with different reference numbers).

    PNG
    media_image2.png
    176
    303
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    207
    278
    media_image3.png
    Greyscale


As for Claim 4, Koepke et al teach at least one adjustable armrest sub-assembly is disposed on each of the lateral opposite side of the seat sub-assembly to support arms of the user in sitting position; and the at least one adjustable armrest sub-assembly is configured such that by operating a push button 414 a height of the at least one adjustable armrest sub- assembly is adjusted in a longitudinal direction.
As for Claim 5, Koepke et al teach a pedestal base member fixedly connected to the base seat sub-assembly; and the pedestal base member comprises a plurality of castors 16 rotatably attached at 
As for Claims 6 and 13, Koepke et al teach a telescopic gas-lift cylinder 28 fixedly attached between the pedestal base member and the base seat sub-assembly; and said the telescopic gas-lift cylinder is actuated by operating a seat adjustment lever to adjust a height of the work chair.
As for Claims 7-8 and 14, Koepke et al teach that the tilt limit lever 155 comprises a tilt angle position snap configured to engage with at least one tilt angle position slot 34,36,38 for each tilt position, when the tilt limit lever 155 moves radially about a pivot  of the tilt limit lever; wherein the tilt limit lever is movably connected to a tilt lever connector so 5PATENTAtty. Docket No. 106810.021820Customer No. 30734 that radial movement of the tilt limit lever results in linear motion of the tilt lever connector.

As for Claim 10, Koepke et al teach that each tilt position is carried out by the user operating the tilt limit lever or applying load on the back sub- assembly to achieve different tilt positions of the back sub-assembly.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Park et al (U.S. Patent No. 9,414,684 B2) 
 	
    PNG
    media_image4.png
    224
    180
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    197
    196
    media_image5.png
    Greyscale

As for Claim 1, Park et al teach a posture adaptive work chair comprising: a seat sub-assembly 30 having a front edge and a seat base sub-assembly; a pair of a spine members 10 cantilevered from the front edge of the seat sub-assembly; a back sub-assembly (not shown) supported by the pair of spine members 10, configured to flex in multiple axes based on a direction of load applied by a user(See Fig. 4 above) and a tilt limit lever movably coupled to the seat base sub-assembly, the tilt limit lever 20 being configured to enable tilting of the back sub- assembly to a plurality of tilt positions but does not teach that the back sub-assembly being (see 
As for claim 2, Park et al teach that the pair of spine members 22 is fixedly connected to a rear part of the seat base subassembly through a spine connector, the spine connector being configured to facilitate tilting of the a back sub-assembly to the plurality of tilt positions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U.S. Patent No. 9,414,684 B2) in view of Piretti (U.S. Patent No. 8,991,924 B2).


    PNG
    media_image6.png
    206
    189
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    215
    media_image7.png
    Greyscale

However, Piretti teach the concpet of a spine members that have a plurality of slots and a number of sections having continuous rib with cut-outs. It would have been obvious and well within the level of ordinary skill in the art to modify the spine members, as taught by Davis, to include a plurality of slots and a number of sections having continuous rib with cut-outs to enable flexing of each of the spine members, as taught by Piretti, since the slots and the continuous rib would enable flexing of each of the spine members and to increase flexibility of each of the spine members.

    PNG
    media_image8.png
    251
    210
    media_image8.png
    Greyscale

As for Claim 11, Piretti also teaches that the concept can be used in a visitor chair (see Fig. 2 above).

because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636